Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1, 3-13, 16-20, 26, and 29 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claims 1 and 16, with new claim 29 to recite “a stationary pulley mounted on the shoulder bracket such that the stationary pulley remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal axis.” In response to Applicant’s amendment Examiner has added reference Smith (US Patent No.: 5,624,398).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2014/0158839) in view of Cersonsky (US Pub No.: 2014/0094351) and Smith (US Patent No.: 5,624,398).
Regarding claim 1, Doyle would disclose a system for supporting an arm of a user (an arm support is disclosed in the abstract), comprising: a harness (disclosed in the abstract) configured to be worn on a body of a user (the harness is part 510 in figures 13A and 13B is worn on the patient body);  an arm support coupled to the harness configured to support an arm of the user (the arm support of the abstract would support the arm, implying a connection to a user’s arm is present), the arm support comprising a shoulder bracket (being the shoulder harness of [0010]) coupled to the harness and an arm bracket pivotally coupled to the shoulder bracket (a pivot is shown at the shoulder in figures 30A and 30B in [0080], with a first end appearing at about the leftmost part 890 in 30A. This is a pivot as per [0186]), and a second end comprising a horizontal pivot point, the arm bracket coupled to the second end of the shoulder bracket such that the horizontal pivot point defines the horizontal axis (being at the rightmost part 89 in 30A that is connected to the arm bracket (part 505 in figure 30A is attached to part 580 as per [0126]) via part 894) an arm bracket including an arm rest for receiving an upper arm of a user (an arm rest part 600 is disclosed as connecting to the arm support bracket at about part 580), the arm bracket pivotable about a horizontal axis for following movement of the upper arm as the upper arm is raised and lowered (the arm rest 600 would pivot about part 780 as per [0174]); and one or more compensation elements coupled to the arm support to apply an offset force to the arm bracket to at least partially offset a gravitational force acting on the arm as the user raises and lowers the upper arm (disclosed in the abstract, where a compensation element to counteract gravity is disclosed), a pivoting pulley (being the pully part 90 disclosed in [0091] and shown on the arm in figure 2) mounted on the arm bracket (part 90 is mounted on the arm in figure 2) such that the pivoting pulley rotates about a pivot point fixed relative to the arm bracket (part 90 attaches to the pivot part 66 in [0091]. This pivot is taken to be equivalent to the pivot part 780 above); an elongate member comprising a first end coupled to the stationary member (being the cable member part 70 in [0091]), a second end coupled to the pivoting pulley (the cable is connected from an anchor part 84 to the pully 90 in [0091]), and an intermediate portion wrapped partially around an outer surface of the pivoting pulley such that, as the arm bracket, pivots about the horizontal axis (the intermediate portion being the connector 78 in [0091] to which the cable wraps around), the intermediate portion causes the pivoting pulley to rotate and further wrap and unwrap the intermediate region around the outer surface as the arm bracket is raised and lowered, respectively (the intermediate portion along a resilient member would vary the force exerted on the cable 70 that would then interface to the pulley); and a resilient member coupled to the pivoting pulley to apply a potential force to the pivoting pulley (the resilient member part 74 in [0091]), wherein the one or more compensation elements are configured such that a mechanical advantage is applied to the potential force as the upper arm is raised with the user’s arm in an extended position to increase the offset force applied to the arm bracket and a mechanical disadvantage is applied to the potential force as the upper arm is lowered from the extended position to decrease the offset force applied to the arm bracket (as per [0129] a compensation element that would be the groove portion on the pulley would provide a selective mechanical advantage or disadvantage to a resilient member when a lift force is applied to said member. The resilient element 636 in [0129] is taken to be the equivalent to the resilient member 74 in [0091]. The extended position would be the position the arm is in for figures 30A and 30B when the lift force is applied to lift the arm, with a lowering of the arm being in 31A and 31B)
However, Doyle does not disclose that the one or more compensation elements comprising: a stationary member mounted on the arm support such that the stationary member remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal axis. Instead, Cersonsky (US Pub No.: 2014/0094351) would teach the one or more compensation elements comprising: a stationary member mounted on the arm support such that the stationary member remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal (in [0056] of Cernosky, part 108 is disclosed as remaining relatively stationary. This would be taken as a compensation element as it is resisting a motion of the rest of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arm connector of Cersonsky into the device of Doyle for the purpose of providing a connector means between the arm and shoulder of Doyle that would be configured to not move or rub against the user’s skin (as per [0056]). This would be beneficial as it would prevent any irritation of the user’s body due to a movement of the device of Doyle with respect to the upper arm and shoulder of the user. 
From here, Doyle does not teach a stationary pully mounted on the shoulder bracket such that the stationary pulley remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal axis or that the elongate member comprising a first end coupled to the stationary pulley. 
Instead, Smith (US Patent No.: 5,624,398) would teach a stationary pully mounted on the shoulder bracket (Figure 27 part 610 is a pulley on a shoulder joint, with 610 disclosed as a pulley on column 16 lines 32-44) such that the stationary pulley remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal axis or that the elongate member comprising a first end coupled to the stationary pulley (as the pulley is on the shoulder of the user as per column 16 lines 32-44, the pulley would remain stationary with respect to the rest of the arm during a pivoting as the pivoting of the arm would be with respect to the shoulder. Here, the pulley of Smith is taken to be at the shoulder of Doyle such that the rotation about the shoulder of the user of Doyle such that the pulley would be the part that imparts a rotation about a shoulder of the user of Doyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulley of Smith into Doyle for the purpose of providing a system to provide a  shoulder flexion (as disclosed in column 16 lines 32-44), wherein the pulley would be able to replicate the natural motion of a shoulder. 
Regarding claim 3, Doyle in view of Cersonsky teach  the system of claim 1, wherein the arm support comprises a shoulder bracket (being the shoulder harness of [0010]) comprising a first end pivotally coupled to the harness at a vertical pivot such that the shoulder bracket pivots about the vertical pivot in a substantially horizontal plane (a pivot is shown at the shoulder in figures 30A and 30B in [0080], with a first end appearing at about the leftmost part 890 in 30A. This is a pivot as per [0186]), and a second end comprising a horizontal pivot point, the arm bracket coupled to the second end of the shoulder bracket such that the horizontal pivot point defines the horizontal axis (being at the rightmost part 89 in 30A that is connected to the arm bracket (part 505 in figure 30A is attached to part 580 as per [0126]) via part 894).
Regarding claim 4, Doyle in view of Cersonsky and Smith teach the system of claim 3, wherein Doyle discloses the harness comprises a frame including a shoulder support (in [0145], a shoulder support tube 546 is disclosed) having a first end located above a shoulder of the arm being supported when the harness is worn by the user, and wherein the first end of the shoulder bracket is pivotally coupled to the first end of the shoulder support (as per [0145] and figure 19D, one end of part 546 would be above the shoulder of the user (in figure 19D) and a pivoting connection via the tube pivot 629 is present in [0145]).
Regarding claim 5, Doyle in view of Cersonsky and Smith teach the system of claim 1, wherein Doyle discloses the resilient element comprises a spring (being the extension spring in [0091]) including a first end coupled to the pivoting pulley (attachment of a resilient member to a pulley is disclosed earlier in [0091], wherein the resilient member is a spring later in [0091]) and a second end fixed to the arm bracket (disclosed in [0091]).
Regarding claim 6, Doyle in view of Cersonsky and Smith teach the system of claim 5, wherein Doyle discloses that the spring comprises an extension spring (as per [0091], the spring is claimed as an extension spring).
Regarding claim 7, Doyle in view of Cersonsky and Smith teach the system of claim 5, wherein Doyle discloses that the first end of the spring is coupled to the pivoting pulley by an elongate band (the cable part 70 is connected from an anchor part 84 to the pully 90 in [0091] and in figure 2).
Regarding claim 8, Doyle in view of Cersonsky and Smith teach the system of claim 1, wherein Doyle discloses that the pivoting pulley has an elliptical shape (as per figure 16B, an elliptically shaped member, disclosed as a pulley in [0129]).
Regarding claim 9, Doyle in view of Cersonsky and Smith teach the system of claim 1, wherein Doyle discloses the pivoting pulley has a circular shape (in an alternate embodiment, being figures 17A and 17B, the pulley is depicted as being circular. This is disclosed in [0129]) and wherein the pivot point is offset from a center of the pivoting pulley (the pivot point 780 is offset from the center of the pulley part 90).
Regarding claim 10, Doyle in view of Cersonsky and Smith teach the system of claim 1, wherein Doyle discloses the pivoting pulley defines a convex concave curved outer surface around which the intermediate portion at least partially wraps (in figures 16B and 17B, the outer surface of the pulleys has a convex concave grooved surface. Here, the outer surface is taken to mean the portion of the pulley farthest away from the center of the pulley in figures 16B and 17B).
Regarding claim 11, Doyle in view of Cersonsky and Smith teach the system of claim 1, wherein Doyle discloses an instanceand wherein a portion of the elongate member wraps partially around an outer surface of the stationary pulley as the arm bracket is lowered (interface between a secondary pulley to a cable, which is the elongate member, disclosed in [0202]. Said interface is argued to be able to be combined with the device of Smith).
Regarding claim 12, Doyle in view of Cersonsky and Smith teach the system of claim 11, wherein Doyle discloses the outer surface of the stationary member has a concave curved shape (It stands to reason that the outer surface of the stationary member pulley would have the concave curved shape in the leftmost part of 16B and 17B as both pulleys would interface with the elongate member).
Regarding claim 13, Doyle in view of Cersonsky and Smith teach the system of claim 11, wherein Smith teaches the stationary pulley has an elliptical shape (It stands to reason that the stationary member pulley of Smith could be elliptical as per the pulley of Doyle detailed in figures 16A and 16B is elliptical. As such, an elliptical shape is known in the current art as taught by Doyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulley of Smith into Doyle for the purpose of providing a system to provide a  shoulder flexion (as disclosed in column 16 lines 32-44), wherein the pulley would be able to replicate the natural motion of a shoulder.
Regarding claim 26, Doyle in view of Cersonsky and Smith teach a method for supporting an arm of a user during one or more tasks, comprising: placing a harness of an arm support system according to claim 1 on the user; supporting an upper arm of the user using the arm support such that the arm support subsequently follows movement of the upper arm as the upper arm is raised and lowered (disclosed in [0085] and shown in figures 34A and 34B); and performing one or more tasks involving movement of the user's arm (shown visually in figures 34A to 34B), the arm support comprising one or more compensation elements that apply an offset force to the arm support to at least partially offset a gravitational force acting on the arm as the user moves without substantially interfering in the movement (disclosed in the abstract), the one or more compensation elements providing a force profile that varies the offset force based on an orientation of the arm support (compensation elements providing a force to offset a gravity is presented in the abstract).
Claim(s) 16-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2014/0158839) in view of Smith (US Patent No.: 5,624,398).
Regarding claim 16, Doyle discloses a system for supporting an arm of a user(an arm support is disclosed in the abstract), comprising: a harness (disclosed in the abstract) configured to be worn on a body of a user (the harness is part 510 in figures 13A and 13B is worn on the patient body); an arm support coupled to the harness configured to support an arm of the user (the arm support of the abstract would support the arm, implying a connection to a user’s arm is present), the arm support comprising a shoulder bracket coupled to the harness and an arm bracket configured to support an upper arm of a user (an arm rest part 600 is disclosed as connecting to the arm support bracket at about part 580), the arm bracket pivotable about a horizontal axis for following movement of the upper arm as the upper arm is raised and lowered (the arm rest 600 would pivot about part 780 as per [0174]); and one or more compensation elements coupled to the arm support to apply an offset force to the arm bracket to at least partially offset a gravitational force acting on the arm as the user raises and lowers the upper arm (disclosed in the abstract, where a compensation element to counteract gravity is disclosed), the one or more compensation elements comprising: a pivoting pulley (being the pully part 90 disclosed in [0091] and shown on the arm in figure 2) mounted on the arm bracket (part 90 is mounted on the arm in figure 2) such that the pivoting pulley rotates about a pivot point on the arm bracket (part 90 attaches to the pivot part 66 in [0091]. This pivot is taken to be equivalent to the pivot part 780 above); a resilient member (the resilient member part 74 in [0091]) comprising a resilient member first end fixed relative to the arm bracket and a resilient member second end (shown in figure 2); an elongate band comprising a band first end fixedly coupled to the arm support (being the cable part 70), a band second end coupled to the resilient member second end (the cable 70 is connected from an anchor part 84 to the pully 90 in [0091] and in figure 2), and an intermediate portion wrapped partially around an outer surface of the pivoting pulley such that (in figures 16B and 17B, the outer surface of the pulleys has a convex concave grooved surface that wrap around an outer surface of a pulley), as the arm bracket pivots about the horizontal axis (the arm bracket 580 would pivot about part 780 as per [0174]), the intermediate portion causes the pivoting pulley to rotate and applies tension to the resilient member to increase or decrease a potential force generated by the resilient member (the intermediate portion being the connector 78 in [0091] to which the cable wraps around), wherein the pivoting pulley and band are configured such that a mechanical advantage is applied to the potential force as the upper arm is raised with the user’s arm in an extended position to increase the offset force applied to the arm bracket and a mechanical disadvantage is applied to the potential force as the upper arm is lowered from the extended position to decrease the offset force applied to the arm bracket (as per [0129] a compensation element that would be the groove portion on the pulley would provide a selective mechanical advantage or disadvantage to a resilient member when a lift force is applied to said member. The resilient element 636 in [0129] is taken to be the equivalent to the resilient member 74 in [0091]. The extended position would be the position the arm is in for figures 30A and 30B when the lift force is applied to lift the arm, with a lowering of the arm being in 31A and 31B). 
Instead, Smith (US Patent No.: 5,624,398) would teach a stationary pully mounted on the shoulder bracket (Figure 27 part 610 is a pulley on a shoulder joint, with 610 disclosed as a pulley on column 16 lines 32-44) such that the stationary pulley remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal axis (as the pulley is on the shoulder of the user as per column 16 lines 32-44, the pulley would remain stationary with respect to the rest of the arm during a pivoting as the pivoting of the arm would be with respect to the shoulder. Here, the pulley of Smith is taken to be at the shoulder of Doyle such that the rotation about the shoulder of the user of Doyle such that the pulley would be the part that imparts a rotation about a shoulder of the user of Doyle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulley of Smith into Doyle for the purpose of providing a system to provide a  shoulder flexion (as disclosed in column 16 lines 32-44), wherein the pulley would be able to replicate the natural motion of a shoulder. 
Regarding claim 17, Doyle in view of Smith teach the system of claim 16, wherein Doyle discloses the outer surface of the pivoting pulley and the intermediate portion comprise cooperating engagement members that prevent the pivoting pulley from slipping relative to the band (as per [0127], the pulley has an attachment point 573 which is on the outer surface of the pulley 570. This would prevent a slipping of the pulley with respect to the intermediate portion and the band, as per [0132]. Here, the outer surface is taken to mean the portion of the pulley farthest away from the center of the pulley in figures 16B and 17B)
Regarding claim 18, Doyle in view of Smith teach the system of claim 16, wherein Doyle discloses that the pivoting pulley has an elliptical shape (as per figure 16B, an elliptically shaped member, disclosed as a pulley in [0129]).
Regarding claim 19, Doyle in view of Smith teach the system of claim 16, wherein Doyle discloses the pivoting pulley has a circular shape (in an alternate embodiment, being figures 17A and 17B, the pulley is depicted as being circular. This is disclosed in [0129]) and wherein the pivot point is offset from a center of the pivoting pulley (the pivot point 780 is offset from the center of the pulley part 90).
Regarding claim 20, Doyle in view of Smith teach the system of claim 16, wherein Doyle discloses the pivoting pulley defines a concave curved outer surface around which the intermediate portion at least partially wraps (in figures 16B and 17B, the outer surface of the pulleys has a convex concave grooved surface. Here, the outer surface is taken to mean the portion of the pulley farthest away from the center of the pulley in figures 16B and 17B) shaped to provide the mechanical advantage and mechanical disadvantage.
Regarding claim 29, Doyle would disclose a system for supporting an arm of a user (an arm support is disclosed in the abstract), comprising: a harness (disclosed in the abstract) configured to be worn on a body of a user (the harness is part 510 in figures 13A and 13B is worn on the patient body); an arm support coupled to the harness configured to support an arm of the user (the arm support of the abstract would support the arm, implying a connection to a user’s arm is present), the arm support comprising a shoulder bracket (being the shoulder harness of [0010]) coupled to the harness and an arm bracket pivotally coupled to the shoulder bracket (a pivot is shown at the shoulder in figures 30A and 30B in [0080], with a first end appearing at about the leftmost part 890 in 30A. This is a pivot as per [0186]), including an arm rest for receiving an upper arm of a user (an arm rest part 600 is disclosed as connecting to the arm support bracket at about part 580), the arm bracket pivotable about a horizontal axis for following movement of the upper arm as the upper arm is raised and lowered(the arm rest 600 would pivot about part 780 as per [0174]); and one or more compensation elements coupled to the arm support to apply an offset force to the arm bracket to at least partially offset a gravitational force acting on the arm as the user raises and lowers the upper arm (disclosed in the abstract, where a compensation element to counteract gravity is disclosed), the one or more compensation elements comprising: a pivoting pulley (to the pully 90 in [0091]) mounted on the arm bracket such that the pivoting pulley rotates about a pivot point fixed relative to the arm bracket (the intermediate portion being the connector 78 in [0091] to which the cable wraps around); an elongate member comprising a first end coupled to the stationary pulley (being the cable member part 70 in [0091]. This is argued as being able to connect to a stationary pulley added in below), a second end coupled to the pivoting pulley (the cable is connected from an anchor part 84 to the pully 90 in [0091]), and an intermediate portion wrapped partially around an outer surface of the pivoting pulley (the cable member would have to wrap around the pulley to actuate said pulley) such that, as the arm bracket, pivots about the horizontal axis (the arm rest 600 would pivot about part 780 as per [0174]), the intermediate portion causes the pivoting pulley to rotate and further wrap and unwrap the intermediate region around the outer surface as the arm bracket is raised and lowered, respectively (the intermediate portion along a resilient member would vary the force exerted on the cable 70 that would then interface to the pulley and then lift or lower the arm bracket); and a resilient member coupled to the pivoting pulley to apply a potential force to the pivoting pulley (the resilient member part 74 in [0091] would be coupled to the pivoting pulley and apply a potential force to rotate said pulley).
However, Doyle does not teach a stationary pulley mounted on the shoulder bracket 
such that the stationary pulley remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal axis. 
Instead, Smith (US Patent No.: 5,624,398) would teach a stationary pully mounted on the shoulder bracket (Figure 27 part 610 is a pulley on a shoulder joint, with 610 disclosed as a pulley on column 16 lines 32-44) such that the stationary pulley remains stationary relative to the arm bracket as the arm bracket pivots about the horizontal axis (as the pulley is on the shoulder of the user as per column 16 lines 32-44, the pulley would remain stationary with respect to the rest of the arm during a pivoting as the pivoting of the arm would be with respect to the shoulder. Here, the pulley of Smith is taken to be at the shoulder of Doyle such that the rotation about the shoulder of the user of Doyle such that the pulley would be the part that imparts a rotation about a shoulder of the user of Doyle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulley of Smith into Doyle for the purpose of providing a system to provide a  shoulder flexion (as disclosed in column 16 lines 32-44), wherein the pulley would be able to replicate the natural motion of a shoulder. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deshpande (US Pub No.: 2016/0206497) discloses an upper body robotic exoskeleton with an arm interface and a pulley in [0006]. Bonutti (US Pub No.: 2012/0101419) discloses an upper arm exoskeleton with a cable and pulley interface in [0055]. Garrec (US Pub No.: 2010/0204804) would teach a pulley that appears to be on the back of a user as per figure 6C.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774